t c memo united_states tax_court gary james copeland petitioner v commissioner of internal revenue respondent docket no 9305-02l filed date gary james copeland pro_se rollin g thorley for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under - sec_6673' respondent’s motion we shall grant respon- dent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in henderson nevada at the time he filed the petition in this case on or about date petitioner filed a federal_income_tax tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioner attached a two-page document to his return petitioner’s attachment to his return that document as completed by petitioner stated in pertinent part i gary j copeland am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability as for example code sec_4401 sec_5005 and sec_5703 do with respect to wagering alcohol and tobacco taxes provides that income taxes have to be paid on the basis of a return -as for example code sec_4374 sec_4401 sec_5061 and sec_5703 do with respect to other taxes ‘al11 section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so i am filing anyway because i know that the government has prosecuted others for failing to file income_tax returns by erroneously invoking code sec_7201 and sec_7203 therefore this return is not being filed voluntarily but is being filed out of fear that if i did not file this return i could also be illegally prosecuted for failing to file an income_tax return for the year in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return b in another place it directs me to code sec_6001 this section provides in relevant part that whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for the tax under this ti- tle since the secretary_of_the_treasury did not serve me with any such notice and since no legisla- tive regulation exists requiring anyone to file an income_tax return i am again informed by the privacy_act notice that i am not required to file an income_tax return it should also be noted that i had zero income according to the supreme court’s definition of income since in merchant’s loan trust co v smietanka 225_us_509 at pages that court held that the word income must be given the same meaning in all of the income_tax acts of congress that was given to it in the corporation excise_tax act of therefore since i had no earnings in that would have been taxable as income under the corporation excise_tax act of i can only swear to having zero income in obviously since i know - - the legal definition of income if i were to swear to having received any other amount of income i would be committing perjury so not wishing to commit perjury i can only swear to having zero income for reproduced literally on or about date petitioner filed a tax_return for his taxable_year return in his return petitioner reported total income of dollar_figure and total_tax of dollar_figure petitioner attached a three-page document to his return petitioner’s attachment to his return which was very similar to petitioner’s attachment to his return on date respondent issued to petitioner a notice_of_deficiency notice with respect to his taxable years and which he received in that notice respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioner’s tax for his taxable_year in the respec-- tive amounts of dollar_figure and dollar_figure and for his taxable_year in the respective amounts of dollar_figure and dollar_figure petitioner did not file a petition in the court with respect to the notice relating to his taxable years and instead on date in response to the notice peti- tioner sent a letter petitioner’s date letter to the internal_revenue_service that letter stated in pertinent part your deficiency_notice dated date according to your deficiency_notice of above date cover sheet page of notice with respect to --- - petitioner’s taxable years and attached there is an alleged deficiency with respect to my income taxes of dollar_figure dollar_figure respec-- tively and if i wanted to contest this deficiency before making payment i must file a petition with the united_states tax_court before i file pay or do anything with respect to your notice i must first establish whether or not it was sent pursuant to law whether or not it has the force and effect of law and whether you had any authority to send me the notice in the first place let me further point out that ir code sec_6001 and sec_6011 as identified in the privacy_act notify me that i need only comply with regulations nothing in the privacy_act notice or in the above statutes informs me that i have to comply with or pay attention to letters and or alleged determina-- tions sent to me by various and sundry employees of the irs please note that sec_6212 states that if the secretary determines that there is a deficiency in respect of any_tax he is authorized to send notice of such deficiency etc etc etc however the notice i received was not sent by the secretary but by james j walsh who is identified as being the district_director in phoenix az and i have no way of knowing whether he has been delegated by the secretary to send out such notices on the secretary’s behalf so before i do anything at all with respect to your no- tice i would have to see a delegation_order from the secretary_of_the_treasury delegating to james j walsh the authority to send out deficiency notices in addition i would also like you to send me or identify for me the legislative regulations that you claim implement code sec_6212 and sec_6213 i have also attached an excerpt from the irs procedures manual which points out that the irs is required to make available to all taxpayers comprehensive accu- rate and timely information on the requirements of tax law and regulations so pursuant to this provision from your procedures manual i am asking that you identify make available for me the legislative regulations that you claim implement both code sec_6212 and sec_6213 since i have not been able to locate them without your furnishing me with these documents and information i will be unable to ascertain whether the individual who sent me the deficiency_notice was authorized to do so and whether i am le- gally required to take any notice of it reproduced literally on date respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for each of his taxable years and we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liabilities for and on date respondent issued to petitioner a notice of balance due with respect to petitioner’s unpaid liabilities for and on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable years and on or about date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office petitioner attached a document to his form that document stated in pertinent part i am requesting a due process hearing as out-- lined in from i am challenging the appropri- - jj - ateness of the collection action as specified c a if any irs employee attempts to deny me the due process hearing guaranteed to me by law or recommends that seizure action be taken without producing the documentation required by sec_6320 and sec_6330 or without addressing the issues provided for in these code sections i will seek damages and seek that employees termination i am requesting to see copies of the following documents a copy of the statutory notice_and_demand a copy of the record of my assessments and since code sec_6201 and irs transaction code states all assessments have to be based on filed returns ti will have to see a copy of the returns from which any claimed assessments are based the name or names of the irs employees who imposed the frivolous penalty along with their federal id number the delegation of authority from the secretary authorizing such persons to impose a frivolous pen- alty the official job description s of those irs employ- ees who imposed the frivolous penalty code sec_6001 and sec_6011 which are specifically mentioned in the privacy_act notice in the book- let advise the public that they need only to comply with regulations i am requesting that you also have at the hearing the treasury regulation that allows irs employees to impose the frivolous penalty and the regulation that requires me to pay it lastly i will be challenging the existence of the underlying tax_liability which code sec_6330 6b specifically authorizes me to do in lieu of producing these specified documents listed above verification from the secretary_of_the_treasury that the requirements of any applicable law or administrative procedures have been met will be acceptable but the appeals officer better have either the documents as identified above or verification from the secretary if the appeals officer can not produce neither document than no due process hearing should be scheduled until he has those documents in hand reproduced literally --- - on date respondent’s appeals officer held an appeals_office hearing with petitioner with respect to the notice_of_intent_to_levy at the appeals_office hearing the appeals officer relied on form_4340 certificate of assessments pay- ments and other specified matters form with respect to each of petitioner’s taxable years and on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination an attach- ment to the notice_of_determination stated in pertinent part the secretary has provided you with sufficient verifi- cation that the requirements of any applicable law or administrative procedures have been met you requested a collection_due_process_hearing under sec_6330 opposing levy action your request for a collection_due_process was timely filed and you are entitled to judicial review the case was assigned to tony aguiar appeals officer who had no prior involvement with respect to the dis- puted tax_liability the levy notice reflects a liability for income taxes owed for and zero type income_tax returns were filed for and statutory notices of deficiency were sent to you for both years on date you responded to the sent statutory_notice_of_deficiency with your interpretation of the tax laws you were given an opportunity to petition the united_states tax_court and choose not to the statutory_notice_of_deficiency defaulted and an assessment was made the assessment made is valid the assessment has been made and notice_and_demand letters were issued by regular mail to your last_known_address as required and demonstrated by forms 4340s in the administrative file you have not challenged the appropriateness of the levy action at your collection_due_process_hearing you spoke about whether the assessment made was done so by one delegated with the authority to do so you stated you do not believe you received a proper statutory_notice_of_deficiency for the secretary_of_the_treasury did not sign it i explained it sic the statutory_notice_of_deficiency does not have to be signed by the secretary_of_the_treasury to be valid you have been previously given an opportunity to contest the amount assessed as income_tax due to fact you have had a previous opportunity the underlying liability is not to be considered under the collection_due_process review of the information stated above and now present in the administrative file shows the requirements of all applicable laws and administrative procedures have been met assessments were properly made you were billed and did not pay the amounts due collection proceeded with enforced collection and they should be allowed to continue it is appeals determination that the proposed collec- tion action balances the need for efficient collection_of_taxes with the legitimate concern that collection action is no more intrusive than necessary discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue of material fact regarding the questions raised in respondent’s motion with respect to petitioner’s taxable years and petitioner received a notice_of_deficiency but he did not file a petition with respect to that notice in the petition peti- tioner admits that he received the notice_of_deficiency and -- - alleges that the deficiency_notice petitioner received was invalid because it was not sent out by the secretary as required by code sec_6212 on the instant record we find that petitioner may not challenge the existence or the amount of petitioner’s unpaid liabilities for and see sec_6330 b 114_tc_604 114_tc_176 where as is the case here the validity of the underlying tax_liabilities is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as was true of petitioner’s attachment to his return petitioner’s attachment to his return petitioner’s date letter and petitioner’s attachment to form the petition contains contentions arguments and requests that the court finds to be frivolous and or groundless to illustrate petitioner contends in the petition that respondent failed to issue petitioner the notice_and_demand for payment required by sec_6303 we reject that contention forms with respect to petitioner’s taxable years and show that sswe note that pursuant to rule c petitioner is deemed to have admitted that he may not challenge the existence or the amount of his unpaid liabilities for and because he received a notice_of_deficiency with respect to those years respondent sent petitioner a notice of balance due on date the same day on which respondent assessed petitioner’s tax as well as any penalties and interest as provided by law for each of those years a notice of balance due constitutes the notice_and_demand for payment under sec_6303 119_tc_252 as a further illustration of the frivolous and or groundless nature of petitioner’s position in this case petitioner contends in the petition that the appeals officer failed to obtain and to produce verification that the requirements of any applicable law or administrative procedure have been met as required by sec_6330 the record establishes that the appeals officer obtained verification from the secretary that the requirements of any applicable law or administrative procedure were met and we reject petitioner’s contention to the contrary at the appeals_office hearing the appeals officer relied on forms with respect to petitioner’s taxable years and sec_6330 does not require the appeals officer to rely ona particular document to satisfy the verification requirement imposed by that section craiq v commissioner supra pincite- nor does sec_6330 require the appeals officer to provide petitioner with a copy of the verification upon which the appeals officer relied id pincite form_4340 is a valid verification that the requirements of any applicable law or administrative procedure have been met id petitioner has not shown any irregularity in respondent’s assessment procedure that would raise a question about the validity of the assessments or the information contained in forms with respect to peti- tioner’s taxable years and we hold that the assess- ments with respect to petitioner’s taxable years and were valid and that the appeals officer satisfied the verifica- tion reguirement of sec_6330 see id ’ based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined we shall not specifically address any additional matters such as the following which petitioner asserts in his petition all of which as indicated above the court finds to be frivolous and or groundless x but in any case petitioner pointed out to the appeals officer if he would simply identify for petitioner the statute that established peti- tioner’s income_tax_liability peti- tioner would pay the taxes and penalties at issue without further adieu petitioner asked the appeals officer to identify for petitioner the statute that required petitioner to pay the income taxes at issue even though the exis-- tence of such a statute was a relevant issue relating to the unpaid tax as stated in c a despite the law specifically providing that this issue could be raised since it is obviously a relevant issue what could be more relevant the appeals officer refused to identify any such statute in the notice_of_determination with respect to petitioner’s taxable years and in respondent’s motion respondent requests that the court require petitioner to pay a penalty to the united_states pursuant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or main- tained primarily for delay sec_6673 a or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 b in 115_tc_576 we issued an uneguivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioner advances we believe primar- ily for delay frivolous and or groundless contentions argu- ments and requests thereby causing the court to waste its limited resources we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order granting respondent’s motion and decision will be entered for respondent
